18-11094-scc        Doc 231   Filed 07/08/19    Entered 07/08/19 14:12:34        Main Document
                                               Pg 1 of 2


IN THE UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


 In re:
                                                      Chapter 15
 PERFORADORA ORO NEGRO,
 S. DE R.L. DE C.V., et al.                           Case No. 18-11094 (SCC)
                                                      (Jointly Administered)
 Debtors in a Foreign Proceeding.


                       SECOND SUPPLEMENTAL ORDER GRANTING
                     RECOGNITION OF FOREIGN MAIN PROCEEDINGS

          This Supplemental Order having been submitted on presentment [ECF 225], and no

objection having been timely filed, on the basis of the information set forth in the Notice Pursuant

to 11 U.S.C. § 1518, dated June 18, 2019 (the “Notice”) [ECF 217], and the entire record, after

due deliberation and sufficient cause appearing therefor, it is hereby:

          1.    ORDERED, that Fernando Perez Correa Camarena, being duly authorized and

empowered to act as the liquidator of Integradora de Servicios Petroleros, S.A.P.I. de C.V.

(“Integradora”) and Perforadora Oro Negro, S. de R.L. de C.V. (“Perforadora”), including to take

actions in any proceeding outside of Mexico, including this Chapter 15 proceeding, and having

been granted authority to act as foreign representative, is hereby granted all rights, authority,

privileges and powers that were granted to (a) Gonzalo Gil White under this Court’s Supplemental

Order Granting Recognition of Foreign Main Proceeding, dated May 17, 2019 [ECF 196], and

(b) Alonso Del Val Echeverria under this Court’s Order Granting Recognition of Foreign Main

Proceeding, dated May 17, 2018 [ECF 54] (together with [ECF 196], the “Recognition Orders”);

and it is further

          2.    ORDERED, for the avoidance of doubt, that recognition of the Concurso

Mercantil as foreign main proceedings pursuant to 11 U.S.C. §§ 1515 and 1517 and all attendant
18-11094-scc     Doc 231      Filed 07/08/19    Entered 07/08/19 14:12:34      Main Document
                                               Pg 2 of 2


rights and relief in the Recognition Orders and all subsequent orders of the Court in this matter

continue without interruption; and it is further

        3.      ORDERED, that nothing set forth herein shall affect the authority or validity of

any actions taken by (a) Alonso Del Val Echeverria or (b) Gonzalo Gil White, with respect to

Integradora or Perforadora during the period for which either was the Foreign Representative; and

it is further

        4.      ORDERED, that this Court retains jurisdiction with respect to the enforcement,

amendment or modification of this Order.

 Date: July 8, 2019
 New York, New York
                                 /S/ Shelley C. Chapman
                                 THE HONORABLE SHELLEY C. CHAPMAN
                                 UNITED STATES BANKRUPTCY JUDGE




                                                   2
